DETAILED ACTION
Examiner’s Note: Prosecution of the application has been taken over by Examiner Kim from previous Examiner Hindenburg. In accordance with MPEP 704.01, the examiner will give full faith and credit should be given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art. All future communications should be directed to Examiner Kim at the contact information provided at the end of this Office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 14 are objected to because of the following informalities: 
Claim 3, lines 1-2: “a force, or a force and torque (F/T sensor)” should be replaced with “a force, or a force and torque sensor (F/T sensor)”; 
Claim 14, lines 1-2: “a force and torque (F/T sensor)” should be replaced with “a force and torque sensor (F/T sensor)”; and 
Claim 14, line 3: “the force sensor” should be replaced with “the F/T sensor”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No limitations were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-14, and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “gait of a patient” in line 3 and “a patient’s gait” in line 6. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in line 6 will be interpreted to be “the gait of the patient”. 
Claim 1 recites “the controller configured to, repeatedly, monitor a patient’s gait in real-time and to provide real-time feedback to the patient:” in lines 6-7.  It is unclear how the recitation in lines 6-7 is related to the ensuing limitations in lines 8-20. If the repeated monitoring and providing are comprised by the limitations in lines 8-20, the Examiner suggests inserting “by” prior to the colon in line 7; replacing “receive and process” in line 8 with “receiving and processing”; replacing “generate” in line 10 with “generating”; replacing “compare” in line 12 with “comparing”; and replace “cause” in 
Claim 1 recites “one or more attributes of the gait of the patient” in lines 3, 8-9, 11, and 13-14. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the recitations should be made clear. For the purposes of examination, the recitations in lines 8-9, 11, and 13-14 will be interpreted to be “the one or more attributes of the gait of the patient”. 
Claim 1 recites “a data set corresponding to the information from the sensor” in lines 10 and 13. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in line 13 will be interpreted to be “the data set corresponding to the information from the sensor. 
Claim 1 recites “real-time feedback” in line 7 and “feedback” in line 15. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. 
Claim 1 recites “the feedback” in line 16. Claim 1 also recites “real-time feedback” in line 7 and “feedback” in line 15. It is unclear whether the recitation in line 16 refers to the recitation of “real-time feedback” in line 7 or the recitation of “feedback” in line 15. 

Claims 2-9 and 21-25 are rejected by virtue of their dependence from claim 1. 
Regarding claims 2-3, 5-7, and 12-14, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 4-6 are rejected by virtue of their dependence from claim 3.
	Claim 8 recites “defined tolerances” in line 7. Claim 1 also recites “defined tolerances” in line 18. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 8 will be interpreted to be “the defined tolerances”. 
Claim 9 recites “the one or more physical actions” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “
Claim 10 recites “gait” in lines 1 and 4. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in line 4 will be interpreted to be “the gait”. 
the one or more attributes”.
Claim 10 recites “a data set corresponding to the information from the sensor” in lines 7-8 and 10-11. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in lines 10-11 will be interpreted to be “the data set corresponding to the information from the sensor
Claim 10 recites “the controller and the display optionally communicate wirelessly” in line 18. There is ambiguity as to which alternatives to wireless communication are covered by the claim, thereby making it unclear what the scope of the claim includes. See MPEP § 2173.05(h)(II). 
Claims 12-14 and 18-20 are rejected by virtue of their dependence from claim 10.
Regarding claim 18, the phrase “e.g.,” (which means "for example") renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19 recites “defined tolerances” in line 6. Claim 10 also recites “defined tolerances” in line 16. It is unclear if these recitations are the same as, related to, or the defined tolerances”.
Claim 23 recites “too short” and “too long” in lines 4 and 5, respectively. The terms are relative term which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear when something stops/begins being considered “too short” or “too long”, so it is unclear what is being included or excluded from the scope of the limitation.
Claims 24-25 are rejected by virtue of their dependence from claim 23. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-10, 12-13, 18-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0099134 A1 (Bennett) in view of US 2010/0292599 A1 (Oleson).
With regards to claim 1, Bennett discloses a gait analysis, training, and retraining system (see Abstract and ¶¶ [0002], [0004], [0033]-[0034], [0064]) comprising: a sensor configured to measure one or more attributes of gait of a patient (¶¶ [0033]-[0035] and Fig. 1 disclose a motion data capture device 116 which collects kinematic, kinetic, spatial and/or temporal motion data; ¶ [0034] discloses the kinematic motion data including one or more attributes of gait); a display (¶ [0048] and Fig. 1 disclose a visual display 126; also see ¶¶ [0100]-[0104]); and a controller in communication with the display and the sensor (¶ [0044] and Fig. 1 disclose a controller 104 including a processor 108 operatively connected to display 126 and motion capture device 116), the controller configured to, repeatedly, monitor a patient's gait in real-time and to provide real-time feedback to the patient (¶¶ [0045]-[0046] discloses repeatedly and continuously monitoring gait and providing feedback in real time; also see ¶¶ [0070], [0074]): receive and process information from the sensor representative of one or more attributes of the gait of the patient (¶ [0046] discloses collection of data from motion collection device and processing of the collected sensor data by a data processor; also see ¶¶ [0069]-[0070]); generate a data set corresponding to the information from the sensor representative of one or more attributes of the gait of the patient (¶ [0046] discloses the collection of extracted motion characteristics, which include joint angles, limb velocities, and temporal and spatial parameters of gait from the collected data; ¶ [0046] further discloses additional motion characteristics may be determined; also see ¶¶ [0069], [0077]); compare the generated data set to reference data indicating optimal values for a data set corresponding to the information from the sensor representative of one or more attributes of the gait of the patient (¶¶ [0038], [0066]-[0067] discloses the baseline data serving as the point of comparison; also see ¶¶ [0071]-[0072] with regards to the comparison of baseline mode values with the collected motion characteristics of the user); and cause the display to provide (¶¶ [0100]-[0101] discloses visual feedback in addition to audio feedback, wherein the display may include providing one color code for being at a baseline value metric and different color codes for being below or above the baseline value metric). 
Although Bennett discloses that the external display is connected to the computer system through a networked connection, Bennett is silent regarding whether the controller and the display optionally communicate wirelessly.   
In a related system for providing feedback to a user (Abstract of Oleson), Oleson discloses wireless or wired communication between a computer 200 and a display module 140 (¶¶ [0094]-[0097]). Oleson further discloses that the display 140 may be integrally formed with articles of clothing, footwear, and eyewear (¶ [0042]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have been to provide an optionally wireless communication as taught by Oleson between the display and the controller of Bennett. The motivation would have been to provide a means of communication to the display and/or to physically decouple the display and improve the ease of use of the system. Additionally or alternatively, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
With regards to claim 2, the above combination is silent with regards to whether the display is a wearable display, such as a wearable smart display device or head up display (HUD). 
In the related system for providing feedback to the user, Oleson discloses that a display for providing feedback may be a wearable display incorporated into an eyeglass (¶ [0042]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display of Bennett to incorporate that it integrated into an article for wearing as taught by Oleson. The motivation would have been to allow for the display to be releasably secured to the body of the user (¶ [0009] of Oleson). 

With regards to claim 7, the above combination teaches or suggests that the sensor is a wearable inertial measurement unit configured to be worn by the patient comprising at least one accelerometer and/or at least one gyroscope, such as three orthogonally positioned accelerometers for measuring acceleration along the x, y, and z axes and three gyroscopes oriented along the x, y, and z axes respectively (¶ [0049] of Bennett discloses IMUs 204 including accelerometers and gyroscopes for detecting motion defined by x-, y-, and z-axes).  

With regards to claim 8, the above combination teaches or suggests that the at least one visual indicator provided on the display comprises a color signal that changes color to indicate when the generated data set is not within defined tolerances relative to (¶ [0101] of Bennett discloses different color coding being used for the motion characteristic information being below or above a baseline value metric). 

With regards to claim 9, the above combination teaches or suggests that the reference data is obtained from: the patient performing the one or more physical actions in an optimal, desirable, or clinically acceptable manner, for the one or more physical actions; and/or one or more other patients, including statistical data, algorithms, or other values derived from data obtained from other patients (¶¶ [0038], [0066]-[0067] of Bennett discloses the baseline data serving as the point of comparison which includes “best” walk and/or sampling of other healthy patients). 

With regards to claim 10, Bennett discloses a method of analyzing and/or training gait in a patient (see Abstract and ¶¶ [0002], [0004], [0033]-[0034], [0064]), the method comprising, using a computer-implemented process (¶ [0071] discloses that process 407 is implemented on the computer system 102), repeatedly (¶¶ [0045]-[0046] discloses repeatedly and continuously monitoring gait and providing feedback in real time; also see ¶¶ [0070], [0074]): receiving and processing, in a computer, information from a sensor on the patient configured to measure one or more attributes of gait of the patient representative of one or more attributes of the gait of the patient during one or more physical actions relating to gait, performed by the patient; generating, in the computer, a data set corresponding to the information from the sensor representative of one or more attributes of the gait of the (¶ [0071] discloses that data is collected by the computer system 102 from process 406 and then classified as needed; ¶ [0070] discloses the collection of kinematic motion data at 406); comparing, in the computer, the generated data set to reference data indicating optimal values for a data set corresponding to the information from the sensor representative of one or more attributes of the gait of the patient (¶¶ [0070]-[0071] discloses comparison of the collected data to the baseline data and “identifies whether the user 120 is walking equivalent to or better than their best walk 408 or below their best walk 410”; see ¶¶ [0066]-[0067] with regards to the baseline data and the best walk); and generating, with the computer, an output causing a display to provide feedback comprising gait analysis based, at least in part, on the comparison between the generated data set and the reference data, the feedback comprising at least one visual indicator provided on the display having a first appearance indicating that the generated data set is within defined tolerances relative to the reference data and a unique second appearance indicating that the generated data set is outside of the defined tolerances (¶¶ [0100]-[0101] discloses visual feedback in addition to audio feedback, wherein the display may include providing one color code for being at a baseline value metric and different color codes for being below or above the baseline value metric).
Although Bennett discloses that the external display is connected to the computer system through a networked connection, Bennett is silent regarding whether the controller and the display optionally communicate wirelessly.   
In a related system for providing feedback to a user (Abstract of Oleson), Oleson discloses wireless or wired communication between a computer 200 and a display (¶¶ [0094]-[0097]). Oleson further discloses that the display 140 may be integrally formed with articles of clothing, footwear, and eyewear (¶ [0042]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have been to provide an optionally wireless communication as taught by Oleson between the display and the controller of Bennett. The motivation would have been to provide a means of communication to the display and/or to physically decouple the display and improve the ease of use of the system. Additionally or alternatively, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

With regards to claim 12, the above combination teaches or suggests that the patient has a lower extremity amputation having a leg prosthesis, such as a trans-tibial, or a trans-femoral prosthesis, and the sensor is integrated into the prosthesis (¶ [0085] and Fig. 6C of Bennett discloses that the motion capture device is in the form of a leg prosthesis).  

With regards to claim 13, the above combination teaches or suggests that the patient has a gait imbalance, such as from injury, surgery, congenital defect, disease or condition, such as, without limitation, from an ankle, leg, hip, or spine injury, multiple sclerosis, osteoarthritis, cerebral palsy, spinal cord injury, post-polio syndrome, post-stroke conditions, or old age (¶ [0064] of Bennett discloses the patient had a recent knee surgery).

With regards to claim 18, the above combination teaches or suggests that the sensor is a wearable inertial measurement unit configured to be worn by the patient comprising at least one accelerometer and/or at least one gyroscope, e.g., wherein the inertial measurement unit comprises three orthogonally positioned accelerometers for measuring acceleration along the x, y, and z axes and three gyroscopes oriented along the x, y, and z axes respectively (¶ [0049] of Bennett discloses IMUs 204 including accelerometers and gyroscopes for detecting motion defined by x-, y-, and z-axes).  

With regards to claim 19, the above combination teaches or suggests that the at least one visual indicator provided on the display comprises a color signal that changes color to indicate when the generated data set is not within defined tolerances relative to the reference data (¶ [0101] of Bennett discloses different color coding being used for the motion characteristic information being below or above a baseline value metric). 

With regards to claim 20, the above combination teaches or suggests that the reference data is obtained from: the patient when performing the one or more physical actions in an optimal, desirable, or clinically acceptable manner, for the one or more physical actions; and/or one or more other patients or sources, including statistical data, algorithms, or other values derived from data obtained from other patients or sources (¶¶ [0038], [0066]-[0067] of Bennett discloses the baseline data serving as the point of comparison which includes “best” walk and/or sampling of other healthy patients).  

With regards to claim 22, the above combination teaches or suggests that the at least one visual indicator provided on the display has the second appearance indicating that the generated data set is below the defined tolerances, and further has a unique third appearance indicating that the generated data set is above the defined tolerances (¶ [0101] of Bennett discloses different color coding being used for the motion characteristic information being below or above a baseline value metric).  

With regards to claim 23, the above combination teaches or suggests that the generated data set comprises data representative of a stance of the patient (¶¶ [0034], [0069] of Bennett discloses that stance time is one of the motion characteristics), wherein the at least one visual indicator has the first appearance when the generated data set indicates that the stance of the patient is desirable, the second appearance when the stance of the patient is too short, and a third appearance when the stance of the stance of the patient is too long (¶ [0101] of Bennett discloses providing different color codes when the motion characteristics below, at, or above a baseline value metric). 

With regards to claim 24, the above combination teaches or suggests that the generated data set comprises data representative of a stance percentage of the patient (¶ [0060] of Bennett discloses that the performance is measured by a percentage change of normative gait values, wherein the percentage change of the gait value of stance time is a stance percentage).  

With regards to claim 25, the above combination teaches or suggests that generated data set further comprises data representative of a step cadence of the patient (¶ [0077] of Bennett discloses the motion characteristics includes cadence).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Oleson, as applied to claim 1 above, and further in view of US 2014/0343460 A1 (Evans).
With regards to claim 3, the above combination teaches or suggests that the sensor for measuring gait parameters may determine ground reaction force (¶ [0055] of Bennett). The above combination is silent with regards to whether the sensor is a force, or a force and torque (F/T sensor) configured to measure forces and torque applied to a leg of the patient, such as a six-axis F/T sensor.  
In a related system for measuring gait parameters, Evans discloses a forefoot portion 500 which can include 6 DOF Force sensors (3 Loads, 3 Moments or Torques) to measure ground reaction forces (¶ [0067]), which include vertical ground reaction forces (¶ [0130]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sensor of Bennett with the force and torque sensor of Evans. Because both sensors are capable 

With regards to claim 4, the above combination teaches or suggests that the force sensor measures at least a force (Fz) representative of a vertical ground reaction force exerted by the patient (¶ [0130] of Evans; see the above 103 analysis of the sensor of Bennett as modified by Evans).

With regards to claim 5, the above combination teaches or suggests that the F/T sensor is provided in a leg prosthesis, such as a trans-tibial, or a trans-femoral prosthesis (¶ [0061] of Evans discloses that the footpad can be provided in the prosthetic foot of a prosthetic leg; see the above 103 analysis of the sensor of Bennett as modified by Evans). 

With regards to claim 6, the above combination teaches or suggests the F/T sensor is configured to be wearable by the patient, such as in a shoe, a shoe insert, a shoe outsole, or a shoe attachment (¶ [0061] of Evans that the footpad may also be integrated in a shoe; see the above 103 analysis of the sensor of Bennett as modified by Evans).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Oleson, as applied to claim 10 above, and further in view of Evans.
With regards to claim 14, the above combination teaches or suggests that the sensor for measuring gait parameters may determine ground reaction force (¶ [0055] of Bennett). The above combination is silent with regards to whether the sensor is a force, or a force and torque (F/T sensor) configured to measure forces and torque applied to a leg of the patient, such as a six-axis F/T sensor, wherein the force sensor measures a force (Fz) representative of a vertical ground reaction force exerted by the patient, and wherein the F/T sensor is provided in a leg prosthesis, such as a trans-tibial, or a trans-femoral prosthesis, or wherein the F/T sensor is provided in a shoe, a shoe insert, a shoe outsole, or a shoe attachment.  
In a related system for measuring gait parameters, Evans discloses a forefoot portion 500 which can include 6 DOF Force sensors (3 Loads, 3 Moments or Torques) to measure ground reaction forces (¶ [0067]), which include vertical ground reaction forces (¶ [0130]), wherein the F/T sensor is provided in a leg prosthesis, such as a trans-tibial, or a trans-femoral prosthesis, or wherein the F/T sensor is provided in a shoe, a shoe insert, a shoe outsole, or a shoe attachment (¶ [0061] of Evans discloses that the footpad can be provided in the prosthetic foot of a prosthetic leg or integrated in a shoe). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sensor of Bennett with the force and torque sensor of Evans. Because both sensors are capable of detecting ground reaction forces, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Oleson, as applied to claim 10 above, and further in view of US 9,955,862 B2 (Freeman). 
With regards to claim 21, the above combination is silent with regards to the system comprising a pair of smart glasses configured to be worn by the patient, and wherein the display comprises a head up display of the smart glasses. 
In the related system for providing feedback to the user, Oleson discloses that a display for providing feedback may be a wearable display incorporated into an eyeglass (¶ [0042]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display of Bennett to incorporate that it integrated into an article for wearing as taught by Oleson. The motivation would have been to allow for the display to be releasably secured to the body of the user (¶ [0009] of Oleson). 
The above combination is silent with regards to the head up display of the smart glasses being configured to project the at least one visual indicator at a fringe of a normal field of view of the patient.  
In a related system for proving images onto smart glasses, Freeman discloses providing images into the peripheral vision of the patient (Col. 14, lines 49-61).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the visual indicator of Bennett in view of Oleson into the periphery of vision of glasses as taught by Freeman. The motivation would have (Col. 5, lines 20-42 of Freeman).  

Response to Arguments
	Claim interpretation under 35 U.S.C. § 112(f)
	The Examiner notes that there are no limitations that were interpreted under 35 U.S.C. § 112(f)
	Claim rejections under 35 U.S.C. § 112
	There are new grounds of rejections under 35 U.S.C. § 112(b). 
	Prior art rejections
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, Bennett discloses feedback comprising at least one visual indicator provided on the display having a first appearance indicating that the generated data set is within defined tolerances relative to the reference data and a unique second appearance indicating that the generated data set is outside of the defined tolerances (¶¶ [0100]-[0101] discloses visual feedback in addition to audio feedback, wherein the display may include providing one color code for being at a baseline value metric and different color codes for being below or above the baseline value metric).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0273616 A1 (Yang) discloses providing feedback related to a gait in the form of various visual indicators (¶¶ [0135], [0138] and Fig. 15). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791